Citation Nr: 1541047	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-03 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for supranuclear palsy, claimed as Parkinson's disease, for substitution purposes.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970, to include service in the Republic of Vietnam.  He died in January 2013.  The appellant is his surviving spouse and has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  See January 2013 letter to the appellant from the RO.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The appellant was granted an extension of time to submit a VA Form 9 (see January 2013 letter to the appellant from the RO); therefore, her appeal is timely.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran maintained that his supranuclear palsy was causally related to his exposure to herbicides during service, and is so similar to Parkinson's disease that it also warrants presumptive service connection on the basis of herbicide exposure.  See January 2010 Statement in Support of Claim and September 2010 Notice of Disagreement.  The appellant further contends that the Veteran's supranuclear palsy should have been diagnosed as Parkinson's disease (thus satisfying the criteria for presumptive service connection on the basis of herbicide exposure).  See January 2013 Statement in Support of Claim and January 2013 VA Form 9.

Post-service private medical records note that the first medical documentation of supranuclear palsy symptoms was in June 2009 when the Veteran was seen for complaints including balance problems for two years, vision problems and confusion for five years.  The Veteran was diagnosed with supranuclear palsy in November 2009.  See private treatment records dated in 2009.  He died in January 2013.

At the outset, it must be noted that neurodegenerative diseases (with the exception of Parkinson's disease) are not subject to presumptive service connection on the basis of Agent Orange exposure.  See 79 Fed. Reg. 20308 (April 11, 2014).  The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, the Veteran underwent a VA examination in December 2010 and the examiner opined that the Veteran was suffering from progressive supranuclear palsy, but not Parkinson's disease.  The examiner, however, did not provide a medical opinion addressing whether the Veteran's supranuclear palsy was caused by his military service, to include Agent Orange exposure therein. 

Moreover, in a January 2010 statement, the Veteran's VA treating physician noted the Veteran's history of Agent Orange exposure and recent diagnosis of supranuclear palsy.  She opined, "I think it is as likely as not that this disease is caused by AO (may be considered related to Parkinson's).  However, she failed to provide any rationale to support this conclusion.  A medical report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because the evidence presently indicates the Veteran suffered from supranuclear palsy, was exposed to Agent Orange, and that the supranuclear palsy may be related to such exposure, a new VA medical opinion with sufficient expertise to determine the nature and etiology of the Veteran's supranuclear palsy is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA examiner who conducted the December 2010 VA examination to provide an addendum opinion.  If the December 2010 VA examiner is not available, then have another VA examiner with appropriate expertise perform the review and render an opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner should state an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's supranuclear palsy originated during his period of active service or is otherwise etiologically related to his active service, to include his exposure to Agent Orange therein.  

The examiner should specifically address the other medical opinions of record, including the January 2010 VA opinion. 

The examiner must provide a complete rationale for all proffered opinions.   If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
 
2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

